Exhibit 99.2 RAIT Financial Trust Closes its Seventh Non-Recourse, Floating-Rate CMBS Transaction Totaling $342.4 Million PHILADELPHIA, PA — June 26, 2017 — RAIT Financial Trust (NYSE: RAS) ("RAIT") announced today the closing, on June 23, 2017, of its seventh non-recourse, floating-rate CMBS transaction the underlying assets of which consist of twenty-two floating-rate commercial real estate first lien mortgage loans, one fixed-rate loan and pari passu participation interests in mortgage loans, all of which were originated by subsidiaries of RAIT.The transaction involved the sale by a RAIT subsidiary of non-recourse, investment grade notes totaling approximately $276.9 million with a weighted average cost of LIBOR plus 1.44%, which provides an advance rate to the RAIT subsidiary of approximately 80.9%.RAIT affiliates retained all of the below investment grade and un-rated subordinated interests totaling approximately $65.5 million.Citigroup Global Markets, Inc. acted as sole structuring agent. Citigroup Global Markets, Inc., UBS Securities LLC and Barclays Capital Inc. acted as co-lead and joint book-running managers.
